Motion, insofar as it seeks leave to appeal from the June 2011 Appellate Division order, dismissed upon the ground that it does *992not lie, appellant having previously moved in this Court for leave to appeal (17 NY3d 718 [2011]) from the same Appellate Division order from which leave to appeal is currently sought (see 166 Archer Ave. Co., LLC v New York City Health & Hosps. Corp., 15 NY3d 839 [2010]); motion, insofar as it seeks reargument of appellant’s motion for leave to appeal from the June 2011 Appellate Division order, dismissed upon the ground that it does not lie, appellant having previously moved for reargument (18 NY3d 904 [2012]) of the same motion as to which re-argument is currently sought (see Rules of Ct of Appeals [22 NYCRR] § 500.24 [e]).